

116 HR 3778 IH: Cady Housh and Gemesha Thomas Student Suicide Prevention Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3778IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Cleaver (for himself, Mr. Long, Mrs. Watson Coleman, Mr. Cummings, Ms. Wilson of Florida, Mr. Hastings, Mr. Thompson of Mississippi, Ms. Johnson of Texas, Ms. Lee of California, Mrs. McBath, Mr. Fitzpatrick, Ms. Kelly of Illinois, Ms. Wild, Mr. Horsford, Mr. Butterfield, Ms. Clarke of New York, Mr. Rose of New York, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to authorize certain grants (for youth suicide early
			 intervention and prevention strategies) to be used for school personnel in
			 elementary and secondary schools and students in secondary schools to
			 receive student suicide awareness and prevention training, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Cady Housh and Gemesha Thomas Student Suicide Prevention Act of 2019. 2.FindingsCongress finds the following:
 (1)In the last 12 years, suicide has been on the increase, moving up to the second leading cause of death for young people between the ages of 10 and 24 with about 157,000 youth treated at emergency departments for self-inflicted injuries.
 (2)According to the 2017 Youth Risk Behaviors Survey of the Centers for Disease Control and Prevention, 16 percent of high school students reported seriously considering suicide, and 8 percent reporting attempting to take their lives during that period.
 (3)Eighty percent of students show warning signs before attempting suicide. (4)Prevention and awareness training will equip individuals to become aware of the warning signs of suicide, identify students in crisis, and provide resources for help.
 (5)Research shows that inquiring about suicide ideation, or discussing suicide in terms of recognizing risk factors and prevention methods—
 (A)does not increase the chance of suicide; and (B)in fact, can lower the risk of suicide.
 (6)Sexual minority youth (LGBTQ) are almost five times more likely to have attempted suicide compared to their heterosexual peers.
 3.Sense of CongressIt is the sense of the Congress that— (1)student suicide awareness, prevention training, and response materials should be available to all school personnel, including administrative personnel, teachers, counselors, and other school leaders;
 (2)States should give autonomy to each local educational agency to— (A)adopt a policy with respect to student suicide awareness and prevention; and
 (B)work collaboratively with local organizations, youth mental health experts, health care providers, and the Secretary of Health and Human Services to implement training for school personnel and students, including by sharing and disseminating—
 (i)training materials and resources; and (ii)information that is evidence-based or promising on student suicide prevention;
 (3)the Secretary of Health and Human Services should identify the highest unmet needs, specifically with students of color;
 (4)schools should offer to students in grades 9 through 12, with the support of organizations with demonstrated expertise in cultural competency, suicide awareness, response, and prevention training with an opt out component to be signed by parents, guardians, or students over the age of 18;
 (5)students who receive such training should not be taught to be counselors, but rather should be educated on how to—
 (A)recognize signs of suicide and depression; (B)report these signs to appropriate staff; and
 (C)identify sources of care and support; and (6)schools should utilize school-based mental health professionals and other community partnerships.
			4.Student suicide awareness and prevention training
 (a)Additional authorized use of grant fundsSection 520E(a) of the Public Health Service Act (42 U.S.C. 290bb–36(a)) is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (6)establish and implement a statewide policy requiring school personnel in elementary and secondary schools and students in secondary schools to complete student emotional well-being, mental health, and suicide awareness and prevention training in accordance with subsection (d)..
 (b)Training requirementsSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36(a)), as amended by subsection (a), is further amended—
 (1)by redesignating subsections (d) through (m) as subsections (e) through (n), respectively; and (2)by inserting after subsection (c) the following:
					
						(d)Requirements for student suicide awareness and training programs
 (1)In generalAs a condition on receipt of funds under subsection (a)(6), an applicant shall agree to use the funds to establish or implement a statewide policy—
 (A)requiring school personnel in elementary and secondary schools and students in secondary schools to complete student emotional well-being, mental health, and suicide awareness and prevention training that—
 (i)includes at least one classroom session each school year; (ii)is evidence-based or evidence-informed; and
 (iii)includes training on— (I)the warning signs of, and elevated risk factors for, poor emotional well-being, mental health issues, and suicide of oneself and of others;
 (II)suggested responses to such warning signs; (III)further suicide awareness and prevention resources; and
 (IV)the method and manner of making an appropriate referral to a school-based mental health services provider; and
 (B)requiring, with respect to such school personnel, that such training include training on— (i)cultural competency and in­ter­sec­tion­al­i­ty sensitivity; and
 (ii)an overview of applicable Federal, State, and local law concerning reporting requirements. (2)DefinitionsAs used in subsection (a)(6) and this subsection:
 (A)The term evidence-based means— (i)demonstrating a rationale based on high-quality research findings or positive evaluation that the program or training—
 (I)is likely to improve relevant outcomes; and (II)includes ongoing efforts to examine the effects of the program or training; or
 (ii)supported by documentation showing that the program or training— (I)has been effectively implemented in the past, multiple times, in accordance with scientific standards of evidence; and
 (II)demonstrates a consistent pattern of credible and positive effects. (B)The term school-based mental health services provider includes a State-licensed or State-certified school counselor, school psychologist, school social worker, or other State-licensed or certified mental health professional qualified under State law to provide mental health services to children and adolescents.
 (C)The term school personnel means— (i)principals or other heads of a school; other professional instructional staff (such as staff involved in curriculum development, staff development, or operating library, media, and computer centers); specialized instructional support personnel such as school counselors, school social workers, and school psychologists; and other qualified professional personnel, such as school nurses, speech language pathologists, and school librarians, involved in providing assessment, diagnosis, counseling, and educational, therapeutic, and other necessary services; and
 (ii)other school employees and contractors who interact with students, including bus drivers, cafeteria workers, coaches, janitorial staff, and after-school program employees.
									.
 (c)FundingSubsection (n) of section 520E of the Public Health Service Act (42 U.S.C. 290bb–36), as redesignated by subsection (b)(2), is amended—
 (1)by striking For the purpose and inserting the following:  (1)In generalFor the purpose;
 (2)by striking 2022 and inserting 2025; and (3)by adding at the end the following:
					
 (2)AllocationOf the amounts made available to carry out this section for a fiscal year, not less than 15 percent of such amounts shall be used for grants or cooperative agreements to carry out subsection (a)(6) (to establish and implement a statewide policy requiring school personnel in elementary and secondary schools and students in secondary schools to complete student emotional well-being, mental health, and suicide awareness and prevention training)..
				